Title: To Thomas Jefferson from Henry Remsen, 4 December 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dr. Sir
New York Decemr. 4. 1793

I have had the Honor to receive your favor of the 9th. Ult:, and this day I have sent the model by the Ellice Capt. Weymouth bound to Richmond, having addressed it to the care of Coll. Robt. Gamble agreeable to your direction. The Captain has promised to attend to it’s safety on the passage, and deliver it immediately after his arrival.
I am happy to learn that the Congress and Executive of the U.S. may meet in Philadelphia free from apprehension. Did any trace of the late disorder remain, it would intimidate many of them, and give occasion perhaps to much discussion respecting a proper place for their sessions. I learn that the City of Washington is encreasing fast, and will be, when once it assumes the appearance it is intended it should have, the handsomest in America, or even in Europe. Mr. Greenleaf a wealthy man of this place, has purchased a great number of lots there, and appropriated a large sum for building on and otherwise improving them. He purposes also to erect the Brick-machine invented by a Dr. Kingsland or Kingsley, from whom he has purchased the one half of the patent. A few such enterprizing men will make any new town grow. I shall always be happy to be honored with your commands and subscribe myself with grateful respect & esteem Dr. Sir Your most obedt. & h’ble servt.

Henry Remsen

